Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 09/23/2021.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 21, 25-27, 31-33 and 37-38 (renumbered 1-9) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 11/03/2021 has been acknowledged and has been approved.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney Mr. Lau (client’s representative, Reg. No.60,833) at the telephone number (415) 420-5590 on 11/02/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 22-24 into claim 21, and into the other independent claims  27 and 33 so that they were to be in the same scope with claim 21, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 1-20, 22-24, 28-30 and 34-36 are canceled.
Claims 21, 27 and 33 have been amended as follows:

1–20. (Canceled)

21. (Proposed Amendment) A method comprising:
receiving, by computer hardware, a request to copy a file from a source in a file system to a target in the file system, the source being associated with a source inode, and the target being associated with a target inode;
generating a list comprising one of the source or target inodes followed by another of the source or target inodes according to inode numbers identifying the source and target inodes;

when a determination is the first determination, acquiring a read rename lock for the source inode, followed by a write rename lock for the target inode, followed by a read inode lock for the source inode, followed by a write inode lock for the target inode; [[and]]
after acquisition of the read rename lock, the write rename lock, the read inode lock, and the write inode lock, copying a chunk map of the source inode to the target inode to fulfill the request,
wherein the second determination comprises determining that the one of the source or target inodes comprises the target inode, and the other of the source or target inodes comprises the source inode, and the method further comprises:
when the determination is the second determination, acquiring the write rename lock for the target inode, followed by the read rename lock for the source inode, followed by the write inode lock for the target inode, followed by the read inode lock for the source inode; and
after the copying the chunk map, releasing the read inode lock, the write inode lock, the read rename lock, and the write rename lock, and
wherein an ordering of the source and target inodes in the list according to the inode numbers indicates a sequence in which the read rename lock, the write rename lock, the read inode lock, and the write inode lock are to be acquired.

22. (Canceled) 

23. (Canceled) 

24. (Canceled) 

25. (Previously Presented) The method of claim 21 wherein the source and target inodes in the list are sorted in ascending order according to the inode numbers.

26. (Previously Presented) The method of claim 21 wherein the source and target inodes in the list are sorted in descending order according to the inode numbers.

27. (Proposed Amendment) A system for deadlock-free locking for consistent and concurrent server-side file operations in file systems, the system comprising:
a processor-based system executed on a computer system and configured to execute instructions comprising:
receiving a request to copy a file from a source in a file system to a target in the file system, the source being associated with a source inode, and the target being associated with a target inode;
generating a list comprising one of the source or target inodes followed by another of the source or target inodes according to inode numbers identifying the source and target inodes;

when a determination is the first determination, acquiring a read rename lock for the source inode, followed by a write rename lock for the target inode, followed by a read inode lock for the source inode, followed by a write inode lock for the target inode; [[and]]
after acquisition of the read rename lock, the write rename lock, the read inode lock, and the write inode lock, copying a chunk map of the source inode to the target inode to fulfill the request,
wherein the second determination comprises determining that the one of the source or target inodes comprises the target inode, and the other of the source or target inodes comprises the source inode, and the processor-based system is further configured to execute instructions comprising:
when the determination is the second determination, acquiring the write rename lock for the target inode, followed by the read rename lock for the source inode, followed by the write inode lock for the target inode, followed by the read inode lock for the source inode; and
after the copying the chunk map, releasing the read inode lock, the write inode lock, the read rename lock, and the write rename lock, and
wherein an ordering of the source and target inodes in the list according to the inode numbers indicates a sequence in which the read rename lock, the write rename lock, the read inode lock, and the write inode lock are to be acquired.

28. (Canceled) 

29. (Canceled) 

30. (Canceled) 

31. (Previously Presented) The system of claim 27 wherein the source and target inodes in the list are sorted in ascending order according to the inode numbers.

32. (Previously Presented) The system of claim 27 wherein the source and target inodes in the list are sorted in descending order according to the inode numbers.

33. (Proposed Amendment) A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method comprising:
receiving a request to copy a file from a source in a file system to a target in the file system, the source being associated with a source inode, and the target being associated with a target inode;

reviewing the list to make one of a first or second determination, the first determination comprises determining that the one of the source or target inodes comprises the source inode, and the other of the source or target inodes comprises the target inode; 
when a determination is the first determination, acquiring a read rename lock for the source inode, followed by a write rename lock for the target inode, followed by a read inode lock for the source inode, followed by a write inode lock for the target inode; [[and]]
after acquisition of the read rename lock, the write rename lock, the read inode lock, and the write inode lock, copying a chunk map of the source inode to the target inode to fulfill the request,
wherein the second determination comprises determining that the one of the source or target inodes comprises the target inode, and the other of the source or target inodes comprises the source inode, and the method further comprises:
when the determination is the second determination, acquiring the write rename lock for the target inode, followed by the read rename lock for the source inode, followed by the write inode lock for the target inode, followed by the read inode lock for the source inode; and
after the copying the chunk map, releasing the read inode lock, the write inode lock, the read rename lock, and the write rename lock, and
wherein an ordering of the source and target inodes in the list according to the inode numbers indicates a sequence in which the read rename lock, the write rename lock, the read inode lock, and the write inode lock are to be acquired.

34. (Canceled) 

35. (Canceled) 

36. (Canceled) 

37. (Previously Presented) The computer program product of claim 33 wherein the source and target inodes in the list are sorted in ascending order according to the inode numbers.

38. (Previously Presented) The computer program product of claim 33 wherein the source and target inodes in the list are sorted in descending order according to the inode numbers.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 06/24/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Leverett et al. (US Patent Dalton et al. (US PGPUB 2012/02843, hereinafter Dalton). 
	The invention is directed: Replicating a file from a source to a destination/target, wherein the destination/target association with inode, further the source and target inode are sorted inode a sorted order according to inode number identifying the source and target inodes, further based on the sorted order, remane locks are acquired on the source and target inode.
 	The closest prior arts are Leverett et al. (US Patent 8,655,848, hereinafter Leverett) in view of Dalton et al. (US PGPUB 2012/02843, hereinafter Dalton) are generally directed to various aspect of method, system, and non-transitory computer-readable medium for file system replication, updates to indirect blocks and data blocks by writing the new data to previously free newly allocated disk blocks, and generating differences between two snapshots, replication determined differences by iterating over the inodes in the two files systems using an efficient ordering.  Further disclose rename and row locks, wherein the row locks are obtained on the rename source and destination. 
 	However, none of Leverett and Dalton teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 21, 27, and 33. For examples, it failed to teach “after acquisition of the read rename lock, the write rename lock, the read inode lock, and the write inode lock, copying a chunk map of the source inode to the target inode to fulfill the request, when the determination is the second determination, acquiring the write rename lock for the target inode, followed by the read rename lock for the source inode, followed by the 
after the copying the chunk map, releasing the read inode lock, the write inode lock, the read rename lock, and the write rename lock, and wherein an ordering of the source and target inodes in the list according to the inode numbers indicates a sequence in which the read rename lock, the write rename lock, the read inode lock, and the write inode lock are to be acquired.
 
This feature in light of other features, when considered as a whole, in the independent claims 21, 27 and 33 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 21, 27 and 33. 
	The dependent claims depending upon claims 21, 27 and 33 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163